On Petition for Rehearing Denied
PER CURIAM.
Upon considering the petition for rehearing herein we find no points raised that may not properly be disposed of as an incident to an appeal filed by Local Lodge No. 1248 of International Association of Machinists et al. v. St. Regis Paper Co., being Case No. C-309, Fla.App., 131 So.2d 29, which appeal was prosecuted pursuant to the decision in this case. For that reason the petition for rehearing is denied.
The reader is referred, however, to the decision of this court filed on this date in Case No. C-309 stating the practice to be followed hereafter in appeals of the nature here involved.
Petition for rehearing denied.
WIGGINTON, C. J., and STURGIS and CARROLL, DONALD K., JJ., concur.